
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4003
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior to
		  conduct a special resource study to evaluate resources in the Hudson River
		  Valley in the State of New York to determine the suitability and feasibility of
		  establishing the site as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hudson River Valley Special Resource
			 Study Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(2)Study areaThe term study area—
				(A)means the portion of the Hudson River that
			 flows from Rodgers Island at Fort Edward to the southern-most boundary of
			 Westchester County, New York; and
				(B)includes any relevant sites and landscapes
			 within the counties in New York that abut the area described in subparagraph
			 (A).
				3.Authorization of study
			(a)In generalAs soon as funds are made available for
			 this purpose, the Secretary shall complete a special resource study of the
			 Hudson River Valley in the State of New York to evaluate—
				(1)the national significance of the area;
			 and
				(2)the suitability and feasibility of
			 designating the area as a unit of the National Park System.
				(b)Study guidelinesIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)use the criteria for the study of areas for
			 potential inclusion in the National Park System in accordance with section 8(c)
			 of Public Law
			 91–383 (16 U.S.C. 1a–5(c));
				(2)determine the effect of the designation of
			 the area as a unit of the National Park System on existing commercial and
			 recreational activities, including but not limited to hunting, fishing,
			 trapping, recreational shooting, motor boat use, off-highway vehicle use,
			 snowmobile use, and on the authorization, construction, operation, maintenance,
			 or improvement of energy production and transmission infrastructure, and the
			 effect on the authority of State and local governments to manage those
			 activities;
				(3)identify any authorities that will compel
			 or permit the Secretary to influence local land use decisions (such as zoning)
			 or place restrictions on non-Federal land if the area is designated a unit of
			 the National Park System; and
				(4)closely examine park unit models, in
			 particular national river and recreation areas, as well as other landscape
			 protection models, that—
					(A)encompass large areas of non-Federal lands
			 within their designated boundaries;
					(B)foster public and private collaborative
			 arrangements for achieving National Park Service objectives; and
					(C)protect and respect the rights of private
			 land owners.
					4.ReportNot later than 36 months after the date that
			 funds are first made available for this purpose, the Secretary shall submit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report on the
			 findings, conclusions, and recommendations of the study authorized by this
			 Act.
		
	
		
			Passed the House of
			 Representatives March 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
